      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

      Briton P. Sparkman, Admitted PHV
      Email: bsparkman@chaloslaw.com
      CHALOS & CO, P.C.
      55 Hamilton Avenue
      Oyster Bay, NY 11771

              Attorneys for Plaintiff, Pacific Gulf Shipping Co.


                                  IN THE UNITED STATES DISTRICT COURT

                                        FOR THE DISTRICT OF OREGON

                                            PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                        No. 3:18-CV-02076-MO
                           Plaintiff,
                                                        Admiralty
              vs.

      ADAMASTOS SHIPPING & TRADING                      PLAINTIFF PACIFIC GULF SHIPPING
      S.A., VIGOROUS SHIPPING &                         CO.’S DISCOVERY PLAN PROPOSAL
      TRADING S.A., BLUE WALL
      SHIPPING LTD., and PHOENIX
      SHIPPING & TRADING S.A.

                           Defendants.



               COMES NOW, Plaintiff Pacific Gulf Shipping Co. (“Plaintiff”) by and through its

      undersigned counsel and submits the following proposed plan for expedited discovery:



            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                               SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -                                                                                 Attorneys at Law
                                                                                   1211 SW 5th Ave., Suite 1900
            DISCOVERY PLAN PROPOAL                                                     Portland, OR 97204
                                                                                     Telephone: 503.222.9981
                                                                                        Fax: 503.796.2900
     PDX\132837\238641\DBO\22553030.1
                1.     Plaintiff to serve Requests for Production by Friday, December 14, 2018. A copy

         of proposed requests for production are enclosed hereto as Exhibit 1.

                2.     Plaintiff to serve First Set of Interrogatories by Friday, December 14, 2018. A

         copy of proposed interrogatories are enclosed hereto as Exhibit 2.

                3.     Responses to Plaintiff’s First Requests for Production and First Set of

         Interrogatories to be served on or before Friday December 28, 2018.

                4.     Plaintiff to serve subpoena(s) on the insurance underwriters who hold entry for

         the M/V ADAMASTOS and the M/V VIGOROUS on or before Monday December 17, 2018.

                5.     Depositions of the following individuals to proceed in Greece during the week of

         January 7-11, 2019,1 with exact dates, times, and locations to be agreed by counsel:

                       A.       George Gourdomichalis;

                       B.       Efstahios Gourdomichalis;

                       C.       Corporate representative of Vigorous Shipping & Trading S.A.;

                       D.       Corporate representative of Phoenix Shipping & Trading S.A.;

                       E.       Corporate representative of Blue Wall Shipping Ltd.

                6.     Plaintiff respectfully reserves the right to request leave of the Court to seek

         additional written discovery and/or depositions.




     1
       Subject to the receipt of a full and complete production and responses by Friday, December 28,
     2018. Plaintiff respectfully reserves the right to seek leave of the Court to file a motion to compel
     and/or continue the depositions in the event the discovery responses are incomplete and/or
     inadequate.
              PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -                                                                                        Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
              DISCOVERY PLAN PROPOSAL                                                         Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
     PDX\132837\238641\DBO\22553030.1
     Dated this 13th day of December 2018.

                                             Respectfully submitted,

                                             CHALOS & CO, P.C.

                                             BY:    S/BRITON P. SPARKMAN
                                                    Briton P. Sparkman
                                                    Admitted Pro Hac Vice
                                                    Email: bsparkman@chaloslaw.com
                                                    Telephone: 516.714.4300
                                                    Facsimile: 516.750.9051

                                             and

                                             SCHWABE, WILLIAMSON & WYATT, P.C.

                                             BY:     S/DAVID R. BOYAJIAN
                                                    DAVID R. BOYAJIAN, OSB #112582
                                                    dboyajian@schwabe.com
                                                    Kent Roberts, OSB #801010
                                                    Email: ckroberts@schwabe.com
                                                    Telephone: 503.222.9981
                                                    Facsimile: 503.796.2900




            PLAINTIFF PACIFIC GULF SHIPPING CO.’S
                                                                        SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -                                                                          Attorneys at Law
                                                                            1211 SW 5th Ave., Suite 1900
            DISCOVERY PLAN PROPOSAL                                             Portland, OR 97204
                                                                              Telephone: 503.222.9981
                                                                                 Fax: 503.796.2900
     PDX\132837\238641\DBO\22553030.1
